DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 13-14 previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/16/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter

Claims 1-5, 7-15 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “an S/D structure wrapped around the nanostructures; and a first oxide layer between the substrate and the S/D structure, wherein the first oxide layer and the isolation layer are made of different materials, and the first oxide layer is in direct contact with the isolation layer, and a top surface of the first oxide layer is higher than a bottommost surface of the nanostructures”, with combination of remaining features, as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the inner spacer comprises a recessed portion; and a first oxide layer formed in the recessed portion of the inner spacer, wherein the first oxide layer and the inner spacer are made of different materials.”, with combination of remaining features, as recited in claim 9.

The primary reason for the allowance of the claims is the inclusion of the limitation “an S/D structure adjacent to the inner spacer; and a first oxide layer directly below the S/D structure, wherein an interface between the S/D structure and the first oxide layer is in direct contact with a bottommost nanostructure, and a portion of the S/D structure is as recited in claim 21.

Rodder et al (US 9853114 B1) discloses a field effect transistor (FET) includes a source electrode 101, a drain electrode 102, at least one fin 103 extending between the source and drain electrodes 101, 102, and a gate stack 104 including a gate dielectric layer 105 and a metal layer 106 on the dielectric layer 105. The source and drain electrodes 101, 102, the fin 103, and the gate stack 104 are formed on a substrate 107, each of the fins 103 is divided or separated into a stack of discrete nanowire-like channel regions 108 (Fig [1], col 6).

However, Rodder fails to disclose would not have rendered obvious the above-quoted features recited in claims 1, 9 and 21.

Claims 2-5, 7-8, 10-15 and 22-26 are allowed as those inherit the allowable subject matter from clams 1, 9 and 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898